Exhibit 10.7.1

 

LOGO [g710892ex10_71.jpg]

50 WEST 23rd STREET NEW YORK, NY 10010

TELEPHONE: 212-807-9060 FAX: 212-590-6500

David Diamond

 

Title:   SVP, Human Resources Base Salary:   $360,000 Bonus:   Target bonus of
30% of base salary (Target is guaranteed min. for fiscal 2013), payout in April,
2014. Res. Share Grant:   100,000 (3yr lapsing consistent with other RES grants)
Stock Options:   100,000 (4yr vesting in equal annual installments) priced at
market close on the effective date of this outline. Severance:   1)  
Termination without cause will entitle you to receive:     i.   Base Salary for
12 months following such termination (no mitigation) to be paid in accordance
with the Company’s regular payroll schedule.     ii.   All previously vested
stock options and any unvested stock options or restricted shares that would
have vested/lapsed in the next 12 months will accelerate and vest/lapse and
shall be exercisable for ninety (90) days after termination.     iii.  
Continued participation in all medical and dental plans at the same benefit
level at which you were participating on the date of termination for 12 months.
  2)   Termination without cause within one (1) year after a Change in Control
will entitle you to receive:     i.   Base Salary for 12 months following such
termination (no mitigation) to be paid in accordance with the Company’s regular
payroll schedule.     ii.   All previously vested stock options and any unvested
stock options will accelerate and immediately vest and shall be exercisable for
ninety (90) days after termination. The restrictions on all shares of restricted
stock where restrictions have not lapsed shall lapse as of the date of
termination.     iii.   Continued participation in all medical and dental plans
at the same benefit level at which you were participating on the date of
termination for 12 months.



--------------------------------------------------------------------------------

LOGO [g710892ex10_71.jpg]

50 WEST 23rd STREET NEW YORK, NY 10010

TELEPHONE: 212-807-9060 FAX: 212-590-6500

 

  3)   Change of Control (The closing of any transaction regarding the sale or
other transfer of substantially all the assets or stock of dELiA*s, Inc.)     i.
  If the acquiring entity requires Employee to relocate Employee’s principal
place of employment, as in effect immediately prior to the Closing Date, outside
of a twenty-five (25) mile radius within 12 months following the Closing Date
Employee may terminate employment and be entitled to severance as defined in
number 1) i, ii, iii of this document.

 

By:   LOGO [g710892ex10_71a.jpg]         Tracy Gardner, CEO       Accepted and
Agreed:       By:   LOGO [g710892ex10_71b.jpg]     Date:  

7/28/13

  David Diamond      